Citation Nr: 1114648	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left foot gout and degenerative changes.

2.  Entitlement to an initial compensable disability rating for hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 2000 to June 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

The September 2008 decision at issue in this appeal granted the Veteran's claims for service connection for left foot gout and degenerative changes and hiatal hernia with GERD, assigning 0 percent (i.e., noncompensable) ratings for both disabilities retroactively effective from June 30, 2008, the day after he separated from service and returned to life as a civilian.  His appeal is for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board is remanding the gout claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board is going ahead and deciding the hiatal hernia and GERD claim.



FINDING OF FACT

As a result of his gastric disability, the Veteran experiences pyrosis (heartburn) and regurgitation (especially at night due to acid reflux), but not also what may be considered recurrent epigastric pain, dysphagia, or accompanying substernal or arm or shoulder pain.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent initial rating for the hiatal hernia with GERD, though no greater rating.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R §§ 4.1-4.14, 4.114, Diagnostic Codes (DCs) 7346, 7399 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2008.  That letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection, since granted.  He is now requesting a higher initial rating.

In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of issuing an additional VCAA notice letter in this situation concerning a "downstream" issue, such as the initial rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOC discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations and discussing why a higher rating was not assigned.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for VA compensation examinations to assess the severity of his hiatal hernia with GERD disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the VA compensation examinations were provided in March 2008 and May 2010, so that more recent evaluation was relatively recent.  Another examination to evaluate the severity of this disability is not needed because there is sufficient evidence, already of record, to fairly decide this claim insofar as assessing the severity of this condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.


II.  Analysis-Entitlement to an Initial Compensable Rating for the
Hiatal Hernia with GERD

The initial 0 percent (i.e., noncompensable) rating for this disability is under 38 C.F.R. § 4.114, DC 7399-7346 (2010).  Diagnostic Code 7399 represents an unlisted disability rated by analogy to Diagnostic Code 7346 for a hiatal hernia.  
38 C.F.R. § 4.27 (2010).

The Board agrees this is the most appropriate DC.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, the Board finds that some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In this case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2010).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under DC 7346, a 10 percent rating is assignable for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  
A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  
The maximum 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

After carefully reviewing the evidence in the file, the Board finds the Veteran's gastric disability meets the criteria for a higher 10 percent initial rating under DC 7346, though not an even greater 30 percent initial rating.

During his pre-discharge March 2008 VA examination, the Veteran reported a history of heartburn and acid reflux symptoms at night.  According to his STRs, he had received a diagnosis during service of GERD or probable acid reflux and moderate sized sliding hiatal hernia.  He also had begun taking medication for his gastric disorder in service, namely, a proton pump inhibitor.  He was on Nexium medication at the time of the examination, with reported significant improvement of his symptoms.  But he reportedly was still experiencing occasional reflux of acid content in his mouth at night.  However, he denied other symptoms of melena, abdominal pain, change in his weight, and odynophagia and dysphagia.  He also acknowledged not having any limitation and impairment with regards to his daily or occupational activities.  Moreover, on objective examination, the examiner found the abdomen positive for bowel sounds.  He also found on physical examination that the Veteran's abdomen was soft, non-tender, and had no masses.  

During the more recent VA examination in May 2010, the Veteran complained of continued symptoms of acid reflux.  To relieve these symptoms, he tries to not eat after 8p.m. and elevates his head on pillows at night.  He takes medication, Omeprazole, and he reported being symptomatic about 1-2 times per week when he will wake up with a burning sensation in the back of his throat, which he self-treats with drinking water or a soda.  He added that he did not have reflux symptoms during the day or when sitting or standing erect.  Moreover, on objective examination, the examiner found the abdomen had decreased bowel sounds, no tenderness throughout the abdomen, protuberant abdomen, and no organomegaly and no palpable masses.  The Veteran was 65 pounds overweight, so hardly suggestive of material weight loss.  The examiner also noted the Veteran had had an esophagogastroduodenoscopy in March 2010, so about two months earlier, which had revealed he had a gastroesophageal junction irregularity secondary to a hiatal hernia, but that he otherwise had a normal esophagus, stomach and duodenum.


Based on the results of these two VA compensation examinations and the other evidence in the file, including the rather recent esophagogastroduodenoscopy, the Board finds the criteria are met for a higher 10 percent initial rating under DC 7346 because the Veteran's gastric disability involves two of the symptoms required for the even higher 30 percent rating, albeit with less severity.  Namely, he has what amounts to pyrosis (heartburn) and regurgitation (especially at night due to his acid reflux).  Even he acknowledges, however, that he does not also have dysphagia (difficulty swallowing), nor is there indication of what could be considered recurrent epigastric distress since he also acknowledges benefitting from taking medication, sleeping in a more upright position (with additional pillows), and curtailing the time that he eats and perhaps also the type of food he ingests, etc.  He also does not have the required accompanying substernal or arm or shoulder pain.  So while he is entitled to a higher 10 percent initial rating, he does not satisfy the requirements for an even greater 30 percent rating under DC 7346.  The results of his two VA compensation examinations were essentially the same, so this higher 10 percent initial rating should date back to the grant of service connection; it cannot be "staged" because he has never met the requirements for the even higher 30 percent rating at any time since.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's disability has markedly interfered with his employment, meaning above and beyond that contemplated by his now higher 10 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 10 percent initial rating is granted for the hiatal hernia with GERD, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Before addressing the remaining claim on appeal, the Board finds that additional development is required.  The AMC must arrange for another VA compensation examination to properly assess the severity of the Veteran's left foot gout disability with degenerative changes.  

A review of his STRs shows that, during service, there were several medical findings and diagnoses of gout and gouty arthritis.  The pre-discharge March 2008 VA examination report, considering X-ray findings, diagnosed gout arthritis affecting the Veteran's left ankle, knee and first metatarsophalangeal joint.

Significantly, service connection also is in effect for his left knee disability.  And the RO limited the grant of service connection for his gout and its accompanying degenerative changes to the area of his left foot.  So, for the purposes of this appeal for a higher initial rating for the service-connected gout, the Board may only consider the impact of the gout and degenerative changes on his left foot, not elsewhere like in his left knee.

Pursuant to 38 C.F.R. § 4.71a, DC 5017 (2010), gout will be rated under 38 C.F.R. § 4.71a, DC 5002 (2010).  And under this code, a 100 percent rating is warranted for rheumatoid arthritis (atrophic) as an active process with constitutional manifestations associated with active joint involvement, totally incapacitating.  When less than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods, a 60 percent rating may be assigned.  With symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year, a 40 percent rating evaluation may be assigned.  One or two exacerbations per year in a well-established diagnosis warrant a 20 percent rating.  Alternatively, chronic residuals can be rated based on limitation of motion, with a 10 percent assigned for limited motion which is noncompensable under the appropriate rating codes for the joints.  See 38 C.F.R. § 4.71a, DC 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, and the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, DC 5002.

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under this code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

The May 2010 VA examiner noted the Veteran's reported history that his last gout flare-up was in 2008, so some two years prior.  A November 2009 VA treatment record, however, instead notes the Veteran's reported history of between 1-2 gout attacks per year, and that his most recent attack had been in October 2009.  So it is not altogether clear whether he has any active rheumatoid arthritis processes or, instead, should only be considered for chronic residuals like limitation of motion.

The report of the March 2008 VA examination list range-of-motion findings for the Veteran's left ankle as follows:  dorsiflexion from 0-20 degrees, plantar flexion from 0-45 degrees, inversion from 0-30 degrees, and eversion from 0-20 degrees.  But the examiner found no evidence of pain, weakness, fatigability or lack of endurance associated with repetitive motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Unfortunately, the most recent VA examination of record, provided in May 2010, failed to provide any range-of-motion findings for the Veteran's left foot/ankle.  These findings may be critical to evaluating the severity of his left foot gout under the applicable rating criteria.

Another VA compensation examination therefore is needed to reassess the range of motion of the left foot in light of the gout and degenerative changes.  The examiner should also provide comments concerning the rating criteria under DC 5002, such as whether there are active rheumatoid arthritis processes, frequency of incapacitating exacerbations, if any, and specific findings regarding any chronic residuals of the left foot gout and degenerative changes.  The last range-of-motion findings concerning the left ankle were provided in March 2008, so over three years ago and prior to the Veteran's discharge from service.  Indeed, there appears to be no post-separation examination of his range of motion of his left foot and ankle.  The record is inadequate and the need for a more contemporaneous examination occurs when the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2010); see Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:  

1.	Schedule another VA compensation examination to reassess the severity of the Veteran's left foot gout disability with degenerative changes.  The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.71a, DC 5002 (rheumatoid arthritis), 5017 (gout) and 5271 (ankle limitation of motion).

All necessary testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability.  All opinions expressed must be supported by clear rationale, if necessary with citation to relevant medical findings or other evidence in the file.

2.	Then readjudicate this remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


